Citation Nr: 0517353	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  96-09 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for the period March 1, 1995 to March 26, 2000 and 
in excess of 20 percent from March 27, 2000 for subluxation 
of the acromioclavicular joint of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1978 to 
February 1995.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in October 2003.  This matter was 
originally on appeal from an August 1995 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Oakland, California.


FINDINGS OF FACT

1.  For the period from March 1, 1995 to August 24, 1998, the 
veteran's service-connected right shoulder disability 
produced limitation of forward flexion of his right shoulder 
to 170 degrees, and limitation of abduction of his right 
shoulder to 170 degrees.

2.  For the period commencing on August 25, 1998, the 
veteran's service-connected right shoulder disability 
produced limitation of forward flexion of his right shoulder 
to 100 degrees with pain in August 1998, 90 degrees with pain 
in June 2000, 150 degrees with pain in April 2004; and 
limitation of abduction of his right shoulder to 100 degrees 
with pain in August 1998, 90 degrees with pain in June 2000, 
and 112 degrees with pain in April 2004.


CONCLUSIONS OF LAW

1. For the period of March 1, 1995 to August 24, 1998, the 
criteria for an initial evaluation in excess of 10 percent 
for subluxation of the acromioclavicular joint of the right 
shoulder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5201 (2004).

2. For the period August 25, 1998 to March 26, 2000, the 
criteria for a 20 percent evaluation for subluxation of the 
acromioclavicular joint of the right shoulder have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5201 (2004).

3.  The criteria for an evaluation in excess of 20 percent 
for subluxation of the acromioclavicular joint of the right 
shoulder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

Pursuant to the Board's October 2003 Remand, the Appeals 
Management Center (AMC) sent a letter to the veteran asking 
if he had received treatment since March 2003 for his right 
shoulder disability and if so, to furnish the dates and 
places of treatment so that VA could obtain the necessary 
reports of such treatment.  In addition, the veteran was 
afforded a VA examination to assess the severity of his right 
shoulder disability.  Finally, the veteran's claim was 
readjudicated under provision of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Board notes that the October 2003 remand 
instructed AMC to obtain the most recent records on file from 
the VA outpatient clinic in Oakland, California.  However, 
the veteran did not respond to the March 2004 notice letter 
requesting dates and places of treatment.  By failing to 
reply to requests for information about any additional 
evidence not of record, the veteran has stated sub silentio 
that he neither has, knows of, nor wishes to provide, any 
further pertinent evidence.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may have, or should have, information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Therefore, based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's October 2003 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

As noted above, in March 2004, the RO sent a letter to the 
veteran advising him what evidence was required to 
substantiate his claim.  The letter also asked the veteran to 
submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining and what 
evidence the veteran still needed to provide.  The letter 
explained that VA would attempt to obtain evidence such 
relevant records from any Federal agency.  In addition, the 
March 2004 notice letter specifically advised the veteran to 
provide any evidence in his possession that pertains to his 
claim.  Therefore, the Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, only after the initial rating 
action was promulgated did the RO, in March 2004, provide 
notice to the claimant regarding what information and 
evidence was needed to substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
March 2004 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  Further, the veteran was afforded VA 
examinations in connection with his claim.  As noted above, 
the veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  As such, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  In the circumstances of this case, additional 
efforts to assist him in accordance with the VCAA would serve 
no useful purpose.  



II.	Procedural History

In March 1995, the RO received the veteran's application for 
compensation.  The veteran was seeking service connection 
for, among other disabilities, residual subluxation and 
partial dislocation and dysfunction with pain and limited 
range of motion of the right shoulder.

An August 1995 rating decision granted service connection for 
right shoulder subluxation AC joint and assigned a 
noncompensable rating effective March 1, 1995.  The veteran 
submitted a timely Notice of Disagreement (NOD) with the 
noncompensable evaluation for his right shoulder disability.  
The RO issued a Statement of the Case (SOC) in November 1995, 
and the veteran perfected his appeal by filing a VA Form 9 in 
February 1996.  

A January 2000 rating decision increased the rating for the 
veteran's right shoulder disability to 10 percent effective 
March 1, 1995.  In March 2000, the veteran requested an 
increased rating for all his service-connected disabilities.  
A March 2001 rating decision increased the rating for the 
veteran's right shoulder disability to 20 percent effective 
March 27, 2000.  

In October 2003, the Board remanded the issue of entitlement 
to an initial rating higher than 20 percent for subluxation 
of the acromioclavicular joint of the right shoulder.  The 
introduction noted that the notice letter sent to the veteran 
following the January 2000 rating decision stated that the 20 
percent rating for the right shoulder was considered to be a 
grant of the benefit sought by appellant but determined that 
the issue continued to be in appellate status as the veteran 
was only awarded partial benefits. 

III.	Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for right shoulder subluxation AC joint.  As such, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's service-connected right shoulder disability is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  The evidence indicates that the 
veteran is right-handed.  A 20 percent evaluation is 
warranted for limitation of motion of the major arm when 
motion is possible to the shoulder level.  A 30 percent 
evaluation is warranted for limitation of motion of the major 
arm when motion is limited to midway between the side and 
shoulder.  A 40 percent evaluation for limitation of motion 
of the major arm requires that motion be limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Code 5201.

The standard range of motion of the shoulder is 180 degrees 
of forward elevation (flexion) and abduction.  38 C.F.R. § 
4.71, Plate I.

VA adjudicators must consider whether a schedular disability 
rating based on limitation of motion may be augmented under 
certain regulations applying to disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40, which concerns 
functional loss due to pain, and 38 C.F.R. § 4.45, which 
concerns functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  The Court of 
Appeals for Veterans Claims (Court) held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

IV.	Factual History

At the April 1995 VA examination, the veteran reported that 
he suffered a dislocation of his right shoulder in 1994 while 
playing basketball.  The veteran reported that after having 
his right shoulder x-rayed that he might have evidence of 
early acromioclavicular joint osteoarthritis.  The veteran 
complained of diminished range of motion and occasional 
aching pain in the right shoulder not associated with morning 
stiffness.  Physical examination of the veteran revealed 
flexion at 170 degrees, abduction 170 degrees, external 
rotation at 80 degrees and internal rotation at 70 degrees.  
There was slight tenderness on palpation of the 
acromioclavicular joint and slight glenohumeral crepitus.  
The joint was cool without effusion.  X-rays of the veteran's 
right shoulder were negative as there was no evidence of 
recent fracture, dislocation or other bone or joint 
abnormality.  The veteran was diagnosed with history of right 
shoulder dislocation with residual arthralgia.

A September 1997 MRI revealed supraspinatus impingement, 
partial tear of the supraspinatus, and possible partial tear 
of the subscapularis.

At the August 1998 VA examination, the veteran complained of 
difficulty sleeping, raising his shoulder over his head, pain 
at 3 on a scale of 10 at rest and increasing to 7 out of 10 
daily and lasting for less than one minute when moving things 
over his head.  The veteran reportedly had previously 
complained of numbness and tightening which worsened when he 
used his shoulder.  On physical examination, the veteran's 
right shoulder revealed anterior tenderness and pain on all 
motion.  He had 100 degrees of flexion and abduction, 30 
degrees of extension, 80 degrees of external rotation and 60 
degrees of internal rotation.  The veteran was diagnosed with 
right shoulder pain with history of partial subluxation more 
likely than not due to mild rotator cuff problem.  X-rays 
results confirmed the above.

At the June 2000 VA examination, the veteran reported pain in 
his right shoulder since the 1970s.  The veteran reported 
pain at 7 or 8 on a scale of 10 when he raises his arm.  The 
veteran reported that the pain "comes and goes approximately 
every two weeks but lasts three to seven days when it 
occurs" and appears to be getting worse.  Physical 
examination of the right shoulder revealed 90 degrees of 
flexion and abduction, 70 degrees of extension, 80 degrees of 
external rotation, and 60 degrees of internal rotation with 
pain in all movements.  The veteran was diagnosed with right 
shoulder pain, musculoskeletal.  X-rays were negative as 
there was no evidence of recent fracture, dislocation, other 
bone or joint abnormality, or DJD.

A July 2000 MRI of the right shoulder indicated hypertrophic 
degenerative changes in the acromioclavicular joint causing 
supraspinatus tendon impingement, supraspinatus tendon showed 
evidence of chronic tendinopathy but no tear was seen; 
evidence of chronic tendonitis [or] repetitive motion, 
microtrauma to the insertion of the infraspinatus muscle on 
the humerus; mild stripping of the anterior shoulder capsule 
with blunting of the anterior inferior glenoid labrum 
suggesting chronic shoulder instability or previous 
dislocation.

A January 2001 VA outpatient treatment record indicates that 
the veteran complained that his right shoulder continued to 
give him problems, that he had been seen in orthopedic 
surgery, and that a procedure was a possibility.  On physical 
examination the veteran's right shoulder showed signs of 
impingement, and the veteran had difficulty abducting above 
90 degrees.  Impression was impingement syndrome of the right 
shoulder.  The provider noted that the veteran could be 
reevaluated by orthopedic surgery for possible arthroscopy.

At the April 2004 VA examination, the veteran reported that 
in the 1980s the veteran noted some right shoulder pain while 
bowling and while working as a corpsman lifting patients and 
that the main pain started in 1990 or 1991 when he was 
playing table tennis and hurt his right shoulder.  The 
veteran complained of intermittent pain primarily in the 
front of the shoulder precipitated by abducting the arm above 
shoulder level, reaching behind his back, and lying on his 
right side.  The veteran reported that a flare-up can last 
from 5 to 30 minutes and occurs every day.  The veteran 
reported pain up to 6 to 7 on a scale of 10 and when he has a 
flare-up, and noted a loss of an additional 50 percent of 
range of motion for elevating the arm above the head 
secondary to pain.  The veteran reported that when he has 
pain, he rests his shoulder and takes Motrin 800 mg B.I.D. 
p.r.n.

Physical examination of the right shoulder revealed no 
significant infraspinatus atrophy but there appeared to be 
some decrease in muscle bulk in the area of the upper 
trapezius and supraspinatus.  There was tenderness in the 
area of the bicipital groove and below the lateral acromion.  
There was no erythema, warmth, swelling, or deformity noted.  
The examiner reported that Hawkins was positive, painful arc 
was positive, empty can was negative, Yergason' s and Speed's 
were positive, and cross arm test was negative.  There was no 
pain in the AC joint area with applying vertical stress; 
however, impingement sign reproduced the veteran's pain.  In 
addition the veteran could not do a lift-off test due to pain 
and limited range of motion when reaching behind his back.

Range of motion exercises revealed active flexion was 150 
degrees with pain and passive was 160 degrees with pain; 
active abduction was 112 degrees with pain and passive was 
170 degrees with pain; internal rotation was 80 degrees and 
external rotation was 60 degrees with pain; active extension 
was 40 degrees with pain and passive was 50 degrees with 
pain.  The veteran was able to reach behind to the buttock 
area with pain.  After repetitive movements, active flexion 
was 160 degrees with pain; abduction 162 degrees with pain; 
internal rotation was 60 degrees with pain; and external 
rotation was 75 degrees with pain.  Strength of the shoulder 
was 5/5 for the available range; coordination was 5/5 and 
flare-ups 4/5.  X-rays were normal as the shoulder was intact 
with no radiographic abnormality of the bones, joints or soft 
tissue.  

After reviewing MRIs of the shoulder conducted in September 
1997 and July 2000, the impression was right shoulder 
condition; bicipital tendonitis; rotator cuff tendonitis 
likely secondary to impingement; history of instability; mild 
DJD of AC joint.  The examiner noted that functional 
impairment due to pain included decreased ability to do 
overhead activities, including reaching, lifting, and 
throwing and an inability to perform certain recreational 
activities including swimming and playing tennis.



V.	Discussion

As noted above, VA examinations have been consistent in 
showing that the veteran can flex his right arm to, or above 
shoulder level.  The veteran demonstrated nearly full range 
of flexion and abduction at the April 1995 VA examination, 
above- shoulder level flexion and abduction at the August 
1998 and April 2004 VA examinations, and at shoulder level 
flexion and abduction at the VA examination in June 2000.  
Therefore, prior to August 25, 1998, the Board finds that the 
evidence is against an initial evaluation in excess of 10 
percent for the veteran's service-connected right shoulder 
disability as nearly full range of motion was demonstrated.  
Effective August 25, 1998, although the range of motion 
exercises have not consistently demonstrated flexion or 
abduction limited to 90 degrees, they have more closely 
approximated the criteria for the 20 percent rating.  38 
C.F.R. § 4.7.  

Accordingly, the Board finds that entitlement to an 
evaluation in excess of 10 percent from March 1, 1995 to 
August 24, 1998 for the veteran's service-connected right 
shoulder disability is not warranted.  An evaluation of 20 
percent effective August 25, 1998 for the veteran's service-
connected right shoulder disability is warranted as this is 
the date upon which limitation of motion of the right arm to 
the shoulder level on abduction was first objectively 
demonstrated.  However, an evaluation in excess of 20 percent 
for the veteran's service-connected right shoulder disability 
is not warranted because there is no objective evidence that 
the veteran is unable to forward flex or abduct his right arm 
beyond the midway point between his side and shoulder.  

The veteran does not have ankylosis of the scapulohumeral 
joint or impairment of the humerus including malunion of the 
humerus, recurrent dislocations of the scapulohumeral joint, 
fibrous union of the humerus, nonunion (false flail joint) of 
the humerus, or loss of head of (flail shoulder) the humerus.  
As such, the veteran is not entitled to a higher rating under 
Diagnostic Codes 5200 or 5202.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200 and 5202.

As to the aforementioned DeLuca criteria, these have been 
considered.  However, they would not result in a higher 
evaluation for the veteran in this case because the veteran 
is receiving the appropriate schedular evaluation even 
considering his complaints of pain and limitation during the 
periods in question.  In short, the evidence of record is 
consistent with the evaluations noted for the veteran's 
service-connected right shoulder disability.

The Board notes that there is no evidence of record that the 
veteran's right shoulder disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
right shoulder disability.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied. 38 U.S.C.A. 5107(b) (West 
2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for subluxation of the acromioclavicular joint of the right 
shoulder for the period March 1, 1995 to August 24, 1998 is 
denied.

Entitlement to an evaluation of 20 percent for subluxation of 
the acromioclavicular joint of the right shoulder for the 
period commencing August 25, 1998 is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.

Entitlement to a disability evaluation in excess of 20 
percent for subluxation of the acromioclavicular joint of the 
right shoulder is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


